Citation Nr: 9902673	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, including osteoarthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983, and thereafter served in the US Army 
Reserves. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in May 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In October 1985, the RO denied entitlement to service 
connection for a bilateral knee condition.  The veteran was 
duly notified of the decision; however, she did not file a 
timely notice of disagreement or substantive appeal and the 
decision became final.  In February 1996, she submitted a 
statement in an attempt to reopen her claim for service 
connection for a bilateral knee condition.  In May 1996, the 
RO found that the evidence was not new and material and this 
appeal ensued. 
 

FINDINGS OF FACT

1.  In October 1985, the agency of original jurisdiction 
denied service connection for a bilateral knee condition.  
The veteran was duly notified of the decision in October 1985 
and did not enter notice of disagreement within one year.

2.  Evidence added to the record since the October 1985 
rating decision is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veterans claim. 


CONCLUSIONS OF LAW

1.  The October 1985 RO decision, denying entitlement to 
service connection for a bilateral knee disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998). 

2.  Evidence received since the October 1985 rating decision 
is not new and material, and the veterans claim for service 
connection for a bilateral knee disability has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be so significant that it must be considered in order 
to fairly decide the merits of the claim.  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  An October 1985 rating decision denied 
service connection for a bilateral knee condition.  By letter 
dated in October 1985, the veteran was duly notified of the 
decision. 

The October 1985 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
of the date that she was notified of the unfavorable 
determination.  38 U.S.C.A. § 7105(b),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1998).  Consequently, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the October 1985 rating decision, the last 
disposition in which the veterans claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The evidence which was of record at the time of the October 
1985 RO rating decision included service personnel records, 
partial service medical records, and a VA compensation 
examination report.  Service personnel records reflected that 
the veterans military occupational specialty was a stock 
control specialist.  Service medical records reflected that, 
at the service entrance examination in 1980, the veterans 
lower extremities were evaluated as normal.  The partial 
service medical records otherwise recorded no complaints 
regarding knee symptomatology.  
At the July 1985 VA compensation examination, the veteran 
reported that in service in 1981 a problem of numbness 
developed in her feet and legs, up to her knee cap, with 
soreness in the joint.  The examiner recorded the history as 
a 4 to 5 year history of aching in the knee, left greater 
than right.  The VA examination was negative.  The resulting 
diagnoses included a history of arthralgia in the knee 
joints.  

Pertinent evidence added to the record since the October 1985 
rating decision includes a more complete copy of the service 
medical records, private medical records which reflect 
treatment for the knees, including arthroscopies, beginning 
in 1988, and the veterans statement and hearing testimony.  
Service medical records reflect that, in April 1982, the 
veteran complained of numbness to the right foot and pain in 
both legs.  In January 1982, the veteran was seen for 
possible muscle sprain and minor joint pain.  In June 1982, 
she complained of right knee pain, which was assessed as mild 
right knee strain, lateral collateral ligament.  Other 
entries reflect various complaints pertaining to the feet, 
ankles, and leg.  At an examination in March 1983, the 
veteran reported that she did not have and had never had 
swollen or painful joints, cramps in her legs, arthritis, 
rheumatism, or bursitis, bone, joint, or other deformity, a 
trick or locked knee, or foot trouble.  The examiner noted, 
however, that there was documentation of left knee problems 
(collateral ligament strain) in 1982, but that there had been 
no problems since then.  An examination in March 1983 
resulted in the clinical finding that the knees were within 
normal limits.  At the service separation examination in 
February 1985, the veteran reported that she did not have and 
had never had swollen or painful joints, cramps in her legs, 
arthritis, rheumatism, or bursitis, bone, joint, or other 
deformity, a trick or locked knee, or foot trouble.  

Private outpatient treatment reports from Karen Glasgow, 
M.D., dated from July to December 1986, reflect that in July 
1986 the veteran reported that the VA had diagnosed arthritis 
of the knees.  An examination of the knees in July 1986 was 
unremarkable; the resulting diagnosis was possible 
osteoarthritis of the knees by history. 

Private treatment reports and a letter from Phillip Jeffers, 
M.D., reflect that the veteran was treated from October 1988 
to July 1993 for chondromalacia patella with lateral 
subluxation and adhesions.  In March 1989, she underwent 
arthroscopic right knee surgery.  She later underwent 
bilateral arthroscopic knee surgery for debridement of 
adhesions on the right and chondroplasty on the left.  

During a personal hearing in October 1996, the veteran 
testified: that she had no knee pain prior to service; that 
in service she first received pain in her knees, which 
began in her feet and then went all the way up to her knees; 
that her duties as a stock clerk involved a great deal of 
climbing up and down ladders, lifting, squatting, and 
bending; that she presented herself 15 or 20 times during 
service for treatments for complaints of knee pain; that she 
felt the VA examination in July 1985 was inadequate, and that 
she did not understand the examiners question about trauma 
to the knees; that she could not say that she received 
treatment for a knee condition within a year of service 
separation; and that she had experienced pain since service 
separation in 1984.  She also testified regarding more recent 
knee symptomatology.  

In a statement on appeal in June 1997, the veteran wrote that 
during service she went to the doctor on several 
occasion[s] about her knee pain; that after service she did 
not go to VA for awhile; that she later sought treatment 
from orthopedic doctors; and that she was still having 
problems with her knees.

The service medical record evidence which reflects no 
clinical findings regarding the knees at service entrance is 
not new evidence, as it was a part of the evidence of 
record considered by the October 1985 rating decision.  A 
diagnosis of a history of arthralgia in the knee joints was 
also a part of the evidence contained in the 1985 VA 
examination report.  The veterans testimony regarding a 
reported history of knee pain in service, and continuous knee 
pain or symptomatology after service separation in 1983, is 
also not new, in that it was considered at the time of the 
October 1985 RO rating decision.

The new evidence consists primarily of the additional 
service medical record evidence, and the private medical 
evidence reflecting treatment for bilateral knee disorders 
since 1988; however, none of the new medical evidence, 
including the diagnoses of possible osteoarthritis of the 
knees by history, competently relates the currently diagnosed 
bilateral knee disorder or symptomatology to any disease or 
injury in service, including complaints of knee pain or knee 
strain in service.  The additional evidence contains the 
diagnosis of possible osteoarthritis of the knees by history.  
Notwithstanding the veterans assertion that the additional 
private medical evidence, including the diagnosis by Dr. 
Glasgow, is new evidence which relates her current bilateral 
knee disorder to service, neither Dr. Glasgows opinion nor 
Dr. Jeffers statement or medical reports constitute the 
required medical evidence of such a nexus between the 
veterans current bilateral knee disorder and service.  

First of all, Dr. Glasgows opinion was one of possible 
osteoarthritis, by history.  Service connection may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102 (1998); see Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (service connection claim not well 
grounded where the only evidence supporting the claim was a 
letter from a physician indicating that veterans death may 
or may not have been averted if medical personnel could 
have effectively intubated the veteran; such evidence held to 
be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veterans claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physicians statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative). 

Secondly, a diagnosis of a disorder by history does not 
constitute a current diagnosis, but a disorder based entirely 
upon the history presented by the veteran.  In this case, the 
history was obtained from the veteran, and there is no 
evidence that Dr. Glasgow reviewed or relied upon the 
clinical evidence of record.  In this regard, the Board notes 
the veterans reliance on Websters Ninth New Collegiate 
Dictionary, apparently for the definition of history.  
However, that source is neither medical evidence nor a 
substitute in this case for a nexus opinion based upon a 
review of the record by a medical professional, to include an 
accurate history.  

Thirdly, Dr. Glasgows diagnosis was that of possible 
osteoarthritis by history, and was based on the inaccurate 
history presented by the veteran of a diagnosis of arthritis 
by VA in 1985.  In fact, the diagnosis in the 1985 VA 
examination report is a history of arthralgia of the knee 
joints.  The Court has held that while an examiner can render 
a current diagnosis based upon his examination of the 
veteran, without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  An opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

The additional evidence is not material in that it does 
not establish that the veterans current bilateral knee 
disorder was caused by service, or that osteoarthritis of the 
knees developed within a year of service separation.  In this 
regard, the Board notes the veterans assertion that her 
history presented in July 1986 demonstrates 
osteoarthritis of the knees within one year of service.  
First of all, the veteran is not competent to enter a 
diagnosis of osteoarthritis, whether currently or at the time 
of the July 1986 examination in the form of a history 
presented to a medical examiner. It is the province of health 
care professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  As a result, the veterans 
lay opinion does not present a sufficient basis to establish 
the required nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, even assuming, arguendo, that there was 
evidence of bilateral knee osteoarthritis in July 1986, this 
is more than one year after separation from active duty 
service.  

While the veteran, subsequent to the period of active duty 
service from September 1980 to September 1983, served in the 
Reserves, only injuries, not diseases, which occur on Reserve 
duty warrant service connection.  See 38 U.S.C.A. § 101(24) 
(West 1991); 38 C.F.R. § 3.6(a) (1998).  Osteoarthritis is a 
disease process, and there is no evidence of injury to the 
knees during Reserve service; the veteran has not even 
alleged that such an injury occurred.  

As there is no medical evidence of record which competently 
relates the veterans currently diagnosed bilateral knee 
disorder or symptomatology to any disease or injury in 
service, including complaints of knee pain or knee strain in 
service, the Board finds that the additional evidence, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim is not reopened and the RO's 
October 1985 rating decision remains final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.104(a), 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bilateral knee condition, including osteoarthritis, the 
appeal is denied.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
